      Case 2:05-cr-00090-MCE Document 309 Filed 12/29/20 Page 1 of 2


1    Sandra Gillies
     Attorney at Law
2    SBN 88665
     P.O. Box 1515
3
     Woodland, CA 95776
4    530 666-1908
     Sandra-gillies@outlook.com
5

6
                                UNITED STATES DISTRICT COURT
7
                               EASTERN DISTRICT OF CALIFORNIA
8

9
     UNITED STATES OF AMERICA,                    2:05-cr-00090 MCE
10
                   Plaintiff,                     STIPULATION AND PROPOSED ORDER
11                                                TO EXTEND THE TIME FOR FIILNG
     v.                                           THE REPLY
12
     HUGO LUIS RAMIREZ,
13
                   Defendant.
14

15                                        STIPULATION

16        Plaintiff United States of America, by and through its counsel

17   of record, and the defendant, by and through his counsel of
18   record, hereby stipulate as follows:
19
     1. Ramirez filed a motion for compassionate release on December
20
          2, 2020.      ECF No. 297.
21
     2. The parties stipulated and the court ordered that the
22

23        government’s opposition would be filed December 22, with

24        Ramirez’ reply due on December 29, 2020.

25   3. The government filed its opposition on December 22.             ECF No.
26        303.
27

28
     United States v. Ramirez, 2:05-cr-00090
     MCE
                                                 1
     Stipulation and Order
      Case 2:05-cr-00090-MCE Document 309 Filed 12/29/20 Page 2 of 2


1    4. Ramirez requests an additional two weeks, up to and including
2       January 12, 2021, to file his reply.        The government does not
3
        oppose the request.
4
        Accordingly, by this stipulation, the parties ask the Court to
5
     extend the time for filing the reply to January 12, 2021.
6
        IT IS SO STIPULATED.
7

8    Dated: December 28, 2020

9    MCGREGOR W. SCOTT United States Attorney
     /s/ MATTHEW D. SEGAL
10   MATTHEW D. SEGAL Assistant United States Attorney

11   Dated: December 28, 2020

12   /s/ SANDRA GILLIES
     SANDRA GILLIES Counsel for Defendant HUGO LOUIS RAMIREZ
13

14

15                                      ORDER

16
           Based upon the stipulation and representations of the
17
     parties, the Court extends the time for filing the reply to
18
     January 12, 2021.
19

20         IT IS SO ORDERED.

21   Dated:    December 29, 2020

22

23

24

25

26
27

28
     US v. Ramirez, 2:05-cr-00090 MCE
     Stipulation and Order
                                          2
